ORDER

PER CURIAM:
AND NOW, this 26th day of March, 2002, Leon Martelli having been disbarred by consent from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated September 24, 2001; the said Leon Martelli having been directed on January 17, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and, upon consideration of the response filed, it is
ORDERED that Leon Martelli is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.